ADAMS, Circuit Judge, concurring.
While I concur in the reversal of the defendants’ convictions, I am impelled to discuss one issue that Judge Hunter has not *131addressed. That issue is whether the trial judge, in effect, directed the jury to reach definitive verdicts of guilty or not guilty. A determination that the verdicts were so induced would, of course, reinforce the conclusion reached by Judge Hunter.
I.
After a nineteen week trial, the jury began its deliberations in the afternoon of Tuesday, July 8,1975. On each of the next two days (Wednesday and Thursday), the jury deliberated from 9:00 a. m. until 10:00 p. m.
On Friday, July 11, the fourth day of sequestered deliberations, the trial court ad- - vised counsel that “[s]ome of the jurors aren’t feeling well” and that “[s]ome are tired.”1 The judge suggested a weekend cessation in the deliberations to reduce the “strain” on the jury, but defense counsel objected. The district court then summoned the jury foreman who; in the presence of counsel, reported that some 'jurors were “crying” and that others were concerned about being “away from home for a long time.”2 However, the foreman also stated that the deliberations were “going as well as can be expected.”3 As a result of this report, the trial court decided that deliberations would terminate each day at 6:30 p. m. instead of 10:00 p. m.
On Saturday, July 12, the judge, in open court, ordered the jurors to continue their deliberations. He did so, using a supplemental instruction previously approved by this Court in United States v. Fioravanti.4
Late on Sunday, the sixth day of deliberations, the jury notified the court that it could not reach a verdict. A note addressed to the judge declared: “We cannot reach a unanimous verdict. If any juror changes his mind now, he would only change due to compassion for his fellow jurors.”5 In response to this note, the judge assembled the jury and, in the presence of counsel, again gave the Fioravanti charge. When the jury retired, the judge informed counsel that he would not quickly declare a mistrial after a nineteen week trial.
On Monday, July 14, the seventh day of deliberations, the court received another note from the jury. This message stated that the foreman wished to “discuss the condition of the jury” and to “seek further guidance” from the judge.6 The trial judge informed counsel that he would confer privately with the foreman, with a court reporter present, and would impound the transcript of the conference. He went on to say, however, that if the parties objected, the foreman’s request for a meeting would be denied. When the parties did not object to the proposed conference, though defense counsel did express serious reservations,7 the judge spoke with the foreman in a room adjacent to the court. The transcript of the discussions then was impounded, despite renewed and repeated requests for it.8 Indeed, it was not until this Court ordered its *132disclosure, pursuant to a post-trial motion by defendants, that they learned what the transcript contained.9
During the meeting between the judge and the foreman, the foreman initially reported on the health of the jury. He represented that the jurors were “distraught” and “sick,” with “at least eight of the jurors . taking some kind of pill.”10 The foreman next stated that “personality conflicts on the jury” had impeded their discussions, but that the jurors “have overcome those [conflicts].11 Finally, the foreman declared that, in his opinion, the jury was deadlocked: “We have taken enough ballots now, and we have had enough discussions, and the way it is divided is not going to be settled by any document, any remembrance of testimony.”12 When the trial judge inquired whether the “jury is hopelessly deadlocked and will never reach a verdict,” the foreman responded in the affirmative.13
At the end of the conference, the following critical exchange occurred:
Mr. Russell [foreman]: * * * It is a situation I don’t know how to help you get what you are after.
The Court: Oh, I am not after anything. Mr. Russell: You are after a verdict one way or the other.
The Court: Which way it goes doesn’t make any difference to me.14
The trial judge then instructed the foreman to “tell [the jury] to keep deliberating and see if they can come to a verdict.”15
Upon returning to the courtroom, the judge purported to summarize for counsel what had transpired during the conference. The judge first stated that “because of what [the foreman] calls personality differences between some members of the jury . he does not feel that they are ever going to be able to get over this.” Thereafter, the court advised counsel that some of the jurors were “not feeling well,” but that the foreman really did not “know if they are sick or aren’t sick.” The judge then announced that he had relayed a message to the jurors “to continue their deliberations.”
Significantly, the judge did not tell counsel about the foreman’s opinion that the jury was hopelessly deadlocked; did not indicate that the foreman was under the impression that the court wanted a definitive verdict either for the prosecution or the defendants; and did not mention the directive to the jury that it should “see if [it] can come to a verdict.” Thus, it does not appear that the report on the substance of the discussions between the court and the foreman was accurate or even substantially accurate.16
In any event, on the following morning, the eighth day of deliberations, the jury returned guilty verdicts against each of the defendants.
II.
Defendants contend that the trial court “coerced” a deadlocked jury into reaching its verdict. They maintain that the judge caused the jurors to deliberate at excessive lengths and despite illness and exhaustion. The defendants also argue that the repetition of even an approved supplemental charge inherently compelled a verdict. Finally, they assert that the district court *133impermissibly insisted upon a verdict, foreclosing the possibility of a hung jury. Since I believe that only the last claim — that the verdict was improperly induced — is valid, I shall confine my discussion to that proposition.
The factual linchpin of the defendants’ contention that the court, in effect, “coerced” a verdict from the jury is the private conference between the foreman and the trial judge. There, as noted above, the foreman declared that he knew the court wanted a verdict “one way or the other.” At that point, I believe, the trial judge possessed the affirmative obligation to make it clear to the foreman that the jury had the option of reaching no verdict, should juror unanimity prove impossible. Instead, by stating merely “which way it goes doesn’t make any difference to me,” there was effectively conveyed to the jury, through the medium of the foreman, the directive that only a verdict for the prosecution or a verdict for the defendants would be acceptable to the court. Such an admonition provides justification, in my view, for overturning the defendants’ convictions.
Reversal on this ground would appear to be required by prior teachings of the Supreme Court as well as this Court. In a per curiam opinion in Jenkins v. United States,17 the Supreme Court deemed as coercive a trial court’s instruction to a jury that “You have got to reach a decision in this case.” While the counterpart in the present situation was more subtle in nature, it does not appear to differ materially from the instruction proscribed in Jenkins. Nor is it any less coercive.18
This Court previously has provided a cogent delineation of the relevant principles governing judge-jury relations during the deliberative period. In Fioravanti19 we made it clear that a trial judge should not direct jurors to return a verdict, one way or the other, unless they have reached complete unanimity concerning the guilt or innocence of a defendant.
Speaking for a unanimous panel, Judge Aldisert posited:
So long as the unanimous verdict is required in criminal cases, there will always be three possible decisions of the jury: (1) not guilty of any charge; (2) guilty of one or more counts of the indictment; and (3) no verdict because of a lack of unanimity. The possibility of a hung jury is as much a part of our jury unanimity schema as are verdicts of guilty or not guilty. * * * [I]t is a cardinal principle of the law that a trial judge may not coerce a jury to the extent of demanding that they return a verdict.20
In our system of criminal justice, then, a jury need not, and may not, render a verdict if it is unable to attain agreement. To permit a trial judge to undermine a jury’s prerogative of not returning a verdict would abrogate the protection that the right to a jury accords criminal defendants. Moreover, if jurors are encouraged to subscribe to verdicts to which they are not committed, merely to reach some definitive result upon judicial insistence, then the universal perception of jury verdicts as manifestations of reasoned agreement would have to be examined anew. Such reevaluation is unnecessary so long as we thwart efforts to preclude one bona fide outcome of jury deliberations — no verdict.
None of this is to suggest that jurors should not be encouraged to reach a verdict if unanimity is at all possible, or that the discretion of trial judges over declarations of mistrial should be restricted. Yet where a trial judge, in effect, eliminates the possi*134bility of no verdict through comments to the jury, the validity of verdicts rendered by that jury should be called into question.
In the present case, it is evident that the jury had the mistaken impression, for whatever reason, that it must reach a verdict of guilty or not guilty. Yet, that impression was in no way dissipated by the trial court in its conference with the foreman, or at any time thereafter.21 Indeed, the court’s language seems to have confirmed the impression that a verdict of guilty or not guilty was required. This is especially so because the critical dialogue between the trial judge and the foreman occurred immediately after the court learned that the jury was so “hopelessly deadlocked” that the case was “not going to be settled by any document, any remembrance of testimony.” In effect, the trial judge at that point took from the jurors their prerogative to render no verdict, should it have appeared to them, as the colloquy with the foreman so indicates, that unanimity was not attainable. Such encroachment on jury authority, and the concomitant proscription of a possible “no verdict” outcome, requires reversal of the defendants’ convictions.
In my judgment, the jury issue present here warrants reversal, and such a conclusion buttresses the result reached by Judge Hunter.
III.
Having decided that the defendants’ convictions must be reversed because of the jury question, I will comment but briefly on the matters considered by Judge Hunter.
I concur in Parts I, II and IIIA of Judge Hunter’s opinion. As to Part IIIA, I do so, recognizing that the exception to Sherman Act liability that the § 2(b) proviso of the Robinson-Patman Act creates is a very narrow one. Sellers in prosecutions for verification activities face the difficult task of convincing the jury or the court, as the case may be, that such activities do not constitute price-fixing but reflect a “controlling circumstance” beyond their power (e. g., the “lying buyer”).22
With respect to the “conspiracy” and “withdrawal” issues,23 it is questionable, in my view, whether the charge of the trial judge constituted reversible error. This is particularly so given the length of the trial and the unusually complex legal questions present in this litigation. Within the context of the complete charge and of the trial as a whole, the instructions as to these two issues would appear to be adequate. Even so, as the case must be retried, the district court would do well to incorporate in its charge, on remand, the suggestions set forth by Judge Hunter.

. Transcript at 15,128.


. Id. at 15,135.


. Id. at 15,136.


. 412 F.2d 407 (3d Cir.), cert. denied sub nom., Panaccione v. United States, 396 U.S. 837, 90 S.Ct. 97, 24 L.Ed.2d 88 (1969).
Basically, the Fioravanti charge outlines the responsibilities of each juror during deliberations, including the duties to re-examine one’s own predilections and to deliberate with a view towards reaching a verdict, if possible. For the text of the recommended instruction, see 412 F.2d at 420.
In this Circuit at least, the Fioravanti charge supersedes a supplemental instruction approved in Allen v. United States, 164 U.S. 492, 17 S.Ct. 154, 41 L.Ed. 528 (1896). In essence, the Alien charge cautioned the minority within a jury to “see the error of its ways.” 412 F.2d at 417. Caustically denominated as the “dynamite” charge (see Green v. United States, 309 F.2d 852, 853 (5th Cir. 1962)), the Alien instruction had been criticized by eminent scholars and jurists as having an inherently coercive influence on jury deliberations. Consequently, this Court suggested the more neutral statement of juror responsibilities embodied in the Fioravanti instruction.


. Docket entry 322, # 24.


. Transcript at 15,164.


. Id. at 15,165-71.


. Id. at 15,174-75.


. Order of the Court of Appeals for the Third Circuit, dated September 16, 1975.


. Conference Transcript at 2.


. Id. at 4.


. Id. at 4.


. Id. at 6.


. Id. at 7. (emphasis added)


. Id. at 8.


. In his dissenting opinion, Judge Weis appears to emphasize the fact that, after the trial court’s report to counsel, one of the defense lawyers “suggested that the appropriate point [for declaration of a mistrial] would be the following morning [Tuesday, July 15]. . . ” However, it is reasonable to assume that, had this attorney known of the extent of the jury deadlock or that the court had in no way dispelled the foreman’s belief that the court wanted a definitive verdict “one way or the other,” he would have demanded an immediate mistrial.


. 380 U.S. 445, 85 S.Ct. 1059, 13 L.Ed.2d 957 (1965).


. Jenkins does differ somewhat from the case at bar, as there the defective charge was given only two hours after the inception of jury deliberations. However, the variance in timing between that case and ours would not appear to be significant. In both situations, the judge made it known to the jurors that he wanted a definitive verdict, a request that soon after was rewarded. In Jenkins, the Supreme Court deemed such a procedure to be reversible error.


. 412 F.2d 407.


. 412 F.2d at 416. (emphasis added)


. While the district judge had assured counsel that he would give no instructions on the law during the conference, nor repeat the Fioravan-ti charge, in my view, the judge should have attempted to remedy the foreman’s belief that only verdicts of guilty or acquittal were acceptable. If the judge felt constrained not to provide any legal instructions during the conference, because of the assurances afforded counsel, he could have summoned the jury and, in the presence of counsel, informed the jurors that no verdict was appropriate and, indeed, necessary should they be unable to reach unanimity. Here, however, the court failed to take any such steps.


. United States v. Container Corp. of America, 393 U.S. 333, 335, 89 S.Ct. 510, 21 L.Ed.2d 526 (1969).


. See Parts IIIB and C of Judge Hunter’s opinion.